Citation Nr: 0100757	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The appellant's spouse did not have service in the Armed 
Forces of the United States or recognized guerrilla service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's eligibility for VA benefits.  


FINDING OF FACT

The evidence does not demonstrate that the appellant's 
deceased husband served as a recognized guerrilla or had 
qualifying service in the Philippine Commonwealth Army in the 
service of United States Armed Forces.  


CONCLUSION OF LAW

The appellant's spouse does not meet the basic service 
eligibility requirements to entitle the appellant to VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 1949 rating decision granted service connection for 
pulmonary tuberculosis based upon a mistaken certification of 
service from December 1941 to June 1946 in the Armed Forces 
of the United States.  In August 1951, however, the 
Department of the Army determined that the appellant's 
husband had no such valid service in the Armed Forces of the 
United States.  As a result, service connection for pulmonary 
tuberculosis was terminated in August 1951.  

The appellant is the widow of an individual who claimed he 
served during World War II; he was not in receipt of any VA 
benefits at the time of his death in January 1971.  The 
appellant filed applications for VA benefits in February 1996 
and February 1999.  She contends that she is entitled to VA 
benefits based upon valid service in the United States 
military by her deceased husband.  

A "veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1(d) (2000).  For purposes of determining entitlement to 
VA benefits, "service" is deemed to include a variety of 
Philippine military service.  For a Regular Philippine Scout 
or a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, discharge, death, 
or 3.9(d) (guerrilla service).  See 38 C.F.R. §§ 3.8, 3.9 
(2000).  The "Armed Forces" is defined as including only "the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components."  38 C.F.R. § 
3.1(a) (2000).  

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2000).  

In this case, the appellant cannot establish entitlement to 
benefits based upon the service documents that she and her 
husband submitted for the current record.  The appellant and 
her husband, during his lifetime, filed conflicting 
Philippine Army documents and affidavits alleging her 
husband's service as a military band musician.  According to 
these conflicting documents, the appellant's husband enlisted 
in service on various dates in April 1911, October 1931, May 
1935, October 1935, and December 1941 and separated from 
service on various dates in February 1921, June 1946, January 
1949, and June 1949.  Some documents further allege that the 
appellant's husband was a prisoner of war, and others allege 
that the Japanese Army simply confiscated musical 
instruments.  

When the evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), as is the case here, the VA shall 
request verification of service from the service department.  
See 38 C.F.R. § 3.203(c) (2000).  In December 1956, the 
appellant's husband also contended that his service records 
should be recertified because he had alternated using the 
middle initials "C" and "L" throughout his lifetime.  In 
December 1961 and November 1998, after searches under both 
middle initials "C" and "L", the National Personnel 
Records Center confirmed its August 1951 certification that 
the appellant's husband had no valid service in the Armed 
Forces of the United States.  

No evidence has been submitted that creates a reasonable 
basis for questioning the certification by the service 
department or for asking the service department to again 
verify military service.  The RO's March 1951, September 
1961, and March 1971 letters informed the appellant and her 
husband to contact the National Personnel Records Center if 
they disagreed with the determination of service.  The record 
does not show that the appellant or her husband ever did so.  
If the appellant disagrees with the information contained in 
service department records, her remedy, if any, must be 
pursued with the Army Board for the Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

The appellant has not submitted any information different 
from that submitted to the service department that would 
warrant a request for re-certification.  Therefore, the 
service department's finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203 (2000); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  The claim of entitlement to eligibility for VA 
benefits based on the appellant's deceased husband's military 
service lacks legal merit and must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

